DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment filed May 19th 2022 has been entered and made of record.  Claims 1, 12 and 20 have been amended.  Claims 1-20 are pending.  Applicant’s remarks I view of the newly presented claim amendments have been considered and found to be persuasive.
	New prior art USPN 2020/0082157 to Susskind et al. is cited to teach the newly added claim limitations.  Details are provided in the rejection below.  The rejection is accordingly made FINAL as necessitated by amendment.

101 Rejection   
	The amendments are sufficient to overcome the 101 rejections of claims 1 and 12.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of USPNs 2019/0176837 to Williams et al. and 2020/0082157 to Susskind et al.


With regard to claim 1, Williams discloses an apparatus for recognizing a face, the apparatus comprising: 
a camera configured to obtain a partial-face image of a passenger (paragraphs [0023]-[0024], facial features are extracted and facial recognition performed); and 
a controller configured to: 
learn a boarding condition of a user (paragraph [0056], the driver profile is developed based on learned driver behavior based on historical driving data, such as schedule and time of day activities); and 
recognize the user based on the partial-face image of the passenger when a current boarding condition of the passenger satisfies the learned boarding condition (paragraph [0056], the driver profile is identified when facial recognition is performed to recognize the driver).
Applicant has amended the independent claims to include the limitation:
wherein the partial-face image includes an image in which a portion of the face is not visible so that the partial-face image is not a full-face image, and 
wherein the apparatus is configured to recognize the face.
Williams disclose recognizing the face using extracted facial features which is interpreted as recognizing the user based on the partial face image of the passenger, however Williams does not explicitly teach that a portion of the face is not visible so that the partial-face image is not a full-face image.  Susskind explicitly teaches facial recognition using partial face images when it is determined that facial portions are occluded or not visible.  Susskind teaches that either full facial image recognition or partial facial image recognition may be performed based on the determination that part of the face is occluded or not visible  (paragraphs [0005]-[0006] and Figs. 7, 11 and 12-15).  Therefore it would have been obvious to one of ordinary skill in the art before time of filing to use the occlusion determination and partial face image recognition taught by Susskind in combination with the facial image feature recognition of Williams in order to accurately recognize a user when part of the user’s face is not visible.

With regard to claim 2, Williams discloses the apparatus of claim 1, wherein the boarding condition includes information on a boarding position and a boarding time (paragraph [0056], The boarding condition includes time of day and historical driving behavior. The user is also recognized as the primary or secondary user according to profile and boarding condition would include driver or passenger seat to perform personalization of in-vehicle systems).

With regard to claim 3, Williams discloses the apparatus of claim 1, wherein the controller is configured to: 
obtain a boarding condition and a first full-face image of a first passenger (paragraphs [0022] and [0023], Facial image and facial features are obtained and extracted); 
extract feature points from the first full-face image and register the first passenger as the user (paragraphs [0022] and [0023], Facial feature points are extracted for performing facial recognition); 
register the boarding condition of the first passenger as the boarding condition of the user (paragraphs [0023]-[0026], the user is recognized and an associated profile of the user is used to set in-vehicle settings.  If the user is not recognized as a known user, then a new profile is created for the new user); and 
store a number of times the user has boarded under the boarding condition of the user as one time (paragraph [0056], The boarding condition includes time of day and historical driving behavior. The historical time of day information is used to infer likely driver, destination, and driving settings.  Historical profiles are tracked for each specific user).  

With regard to claim 4, Williams discloses the apparatus of claim 1, wherein the controller is configured to: obtain a boarding condition for learning and a second full-face image of a second passenger; and extract feature points from the second full-face image to determine whether the second passenger is the user (paragraph [0025], A second user may also board the vehicle and is recognized along with the first primary passenger. Settings are tracked and stored for both users).  

With regard to claim 5, Williams discloses the apparatus of claim 4, wherein the controller is configured to determine whether the boarding condition for learning satisfies the boarding condition of the user when the second passenger is the user (paragraph [0056], The boarding condition is the time of day and the recognized user).

With regard to claim 6, Williams discloses the apparatus of claim 4, wherein the controller is configured to determine that the boarding condition for learning satisfies the boarding condition of the user when a boarding location for learning is within a predetermined distance from a boarding location of the user, or when a boarding time for learning is within a predetermined time from a boarding time of the user (paragraph [0056], In the example given, the boarding time is in the morning between 8am and 9 am, the condition is considered to be the range of time that the user drives gathered from analyzed historical data).

With regard to claim 7, Williams discloses the apparatus of claim 4, wherein the controller is configured to add one to a number of times the user has boarded under the boarding condition of the user when the boarding condition for learning satisfies the boarding condition of the user (paragraph [0056], historical driver data is tracked and analyzed).

With regard to claim 8, Williams discloses the apparatus of claim 4, wherein the controller is configured to: 
register the boarding condition for learning as a new boarding condition of the user when the boarding condition for learning does not satisfy the boarding condition of the user; and store a number of times the user has boarded under the new boarding condition as one time (paragraph [0025], A new user profile is created when the passenger is not recognized and the profile stores historical data such as the time the user boards the vehicle).  

With regard to claim 9, Williams discloses the apparatus of claim 1, wherein the controller is configured to determine that learning of the boarding condition of the user is completed when a number of times the user has boarded under the boarding condition of the user exceeds a predetermined number (paragraph [0056], historical driver data is tracked and analyzed. At some point the system learns to predict where the user is going by observing the trip to a destination a certain number of times).

With regard to claim 10, Williams discloses the apparatus of claim 1, wherein the controller is configured to reduce a number of feature points for recognizing the face when the current boarding condition of the passenger satisfies the learned boarding condition of the user (paragraphs [0022] and [0023], Facial feature points are extracted for performing facial recognition).  

With regard to claim 11, Williams discloses the apparatus of claim 1, wherein the controller is configured to determine the passenger as the user when feature points extracted from the partial-face image of the passenger match feature points extracted from the user (paragraphs [0022] and [0023], Facial feature points are extracted for performing facial recognition).

With regard to claim 12, the discussion of claim 1 applies. Williams discloses a method for recognizing a face of a user, the method comprising: 
Obtaining, by a camera, a partial-face image of a passenger (paragraphs [0023]-[0024], facial features are extracted and facial recognition performed); and 
Recognizing, by a controller, the face of the user based on the partial-face image of the passenger when a current boarding condition of the passenger satisfies a learned boarding condition of the user (paragraph [0056], the driver profile is developed based on learned driver behavior based on historical driving data, such as schedule and time of day activities, and the driver profile is identified when facial recognition is performed to recognize the driver).  
Applicant has amended the claim to include the limitation:
wherein the partial-face image includes an image in which a portion of the face is not visible so that the partial-face image is not a full-face image.
Williams disclose recognizing the face using extracted facial features which is interpreted as recognizing the user based on the partial face image of the passenger, however Williams does not explicitly teach that a portion of the face is not visible so that the partial-face image is not a full-face image.  Susskind explicitly teaches facial recognition using partial face images when it is determined that facial portions are occluded or not visible.  Susskind teaches that either full facial image recognition or partial facial image recognition may be performed based on the determination that part of the face is occluded or not visible  (paragraphs [0005]-[0006] and Figs. 7, 11 and 12-15).  Therefore it would have been obvious to one of ordinary skill in the art before time of filing to use the occlusion determination and partial face image recognition taught by Susskind in combination with the facial image feature recognition of Williams in order to accurately recognize a user when part of the user’s face is not visible.


With regard to claim 13, Williams discloses the method of claim 12, wherein the current boarding condition includes information on a boarding location or a boarding time (paragraph [0056], the driver profile is developed based on learned driver behavior based on historical driving data, such as schedule and time of day activities.  

With regard to claim 14, Williams discloses the method of claim 12, wherein the learned boarding condition of the user is developed by: 
obtaining a boarding condition and a first full-face image of a first passenger (paragraphs [0023]-[0024], facial features are extracted and facial recognition performed);
extracting a plurality of first feature points from the first full-face image and registering the first passenger as the user (paragraphs [0022] and [0023], Facial image and facial features are obtained and extracted); and 
registering the boarding condition of the first passenger as the boarding condition of the user and storing a number of times the user has boarded under the boarding condition of the user as one time (paragraphs [0023]-[0026], the user is recognized and an associated profile of the user is used to set in-vehicle settings.  If the user is not recognized as a known user, then a new profile is created for the new user).  

With regard to claim 15, the discussions of claims 4, 5, 7 and 9 apply respectively.

With regard to claim 16, the discussion of claim 6 applies.

With regard to claim 17, the discussion of claim 8 applies.

With regard to claim 18, the discussion of claim 10 applies.

With regard to claim 19, the discussion of claim 11 applies.

With regard to claim 20, Williams discloses a method for recognizing a face, the method comprising: 
obtaining a facial image of a passenger who has boarded a vehicle, wherein the facial image is a partial facial image (paragraphs [0023]-[0024], facial features are extracted and facial recognition performed);
obtaining current boarding condition information of the passenger (paragraph [0056], the driver profile is developed based on learned driver behavior based on historical driving data, such as schedule and time of day activities, and the driver profile is identified when facial recognition is performed to recognize the driver); 
comparing the facial image of the passenger to a facial image of a registered user (paragraphs [0023]-[0024], facial features are extracted and facial recognition performed for an associated user/driver profile associated with the face); 
comparing the current boarding condition information of the passenger to a learned boarding condition of the registered user (paragraph [0056], the driver profile is developed based on learned driver behavior based on historical driving data, such as schedule and time of day activities, and the driver profile is identified when facial recognition is performed to recognize the driver); and 
determining whether the passenger is the registered user (paragraphs [0023]-[0024], facial features are extracted and facial recognition performed for an associated user/driver profile associated with the face).
Applicant has amended the independent claims to include the limitation:
wherein the partial-face image includes an image in which a portion of the face is not visible so that the partial-face image is not a full-face image; 
Williams disclose recognizing the face using extracted facial features which is interpreted as recognizing the user based on the partial face image of the passenger, however Williams does not explicitly teach that a portion of the face is not visible so that the partial-face image is not a full-face image.  Susskind explicitly teaches facial recognition using partial face images when it is determined that facial portions are occluded or not visible.  Susskind teaches that either full facial image recognition or partial facial image recognition may be performed based on the determination that part of the face is occluded or not visible  (paragraphs [0005]-[0006] and Figs. 7, 11 and 12-15).  Therefore it would have been obvious to one of ordinary skill in the art before time of filing to use the occlusion determination and partial face image recognition taught by Susskind in combination with the facial image feature recognition of Williams in order to accurately recognize a user when part of the user’s face is not visible.

FINAL REJECTION
	Applicant’s amendment necessitated the new grounds of rejection presented in the Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY J TUCKER whose telephone number is (571)272-7427. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAN PARK can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WESLEY J. TUCKER
Primary Examiner
Art Unit 2669



/WESLEY J TUCKER/Primary Examiner, Art Unit 2669